Citation Nr: 1317518	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  07-14 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chronic back strain with degenerative arthritis prior to June 30, 2012.

2.  Entitlement to a disability rating in excess of 40 percent for chronic back strain with degenerative arthritis from June 30, 2012 forward.

3.  Entitlement to a disability rating in excess 10 percent for degenerative changes of the dorsal spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty service from September 1958 to July 1980.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Detroit, Michigan, which continued the previous 10 percent disability ratings for the Veteran's chronic back strain with degenerative arthritis and degenerative changes of the dorsal spine.  The Veteran perfected an appeal as to these issues.  In a November 2012 rating decision, the VA Appeals Management Center ("AMC") increased the disability rating for the Veteran's chronic back strain with degenerative arthritis from 10 to 40 percent, effective June 30, 2012.  Despite the assignment of an increased disability evaluation for these disorders, the issues remain in appellate status because the Veteran has continued to express disagreement with the assigned ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal").

The Board has previously considered these claims.  In June 2010, the claims were remanded to the Agency of original jurisdiction ("AOJ") for additional development, which was completed.  In May 2012, the claims were again remanded to the AOJ for additional development, including obtaining updated private treatment records and affording the Veteran another VA examination.  The requested development having been completed, the claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  For the period prior to June 30, 2012, the Veteran's chronic back strain with degenerative arthritis was manifested by no greater than subjective complaints of  stiffness; objective findings of low back pain, mild scoliosis and mild radiculopathy to the bilateral lower extremities with an abnormal gait; but without ankylosis, incapacitating episodes, guarding, appreciable muscle spasms or bowel or bladder incontinence; forward flexion of the thoracolumbar spine not less than 75 degrees, extension of the thoracolumbar spine not less than 18 degrees, bilateral lateral flexion of the thoracolumbar spine not less than 10 degrees, bilateral lateral rotation of the thoracolumbar spine not less than 30 degrees, and combined range of motion of the thoracolumbar spine not less than 195 degrees. 

2.  For the period June 30, 2012 forward, the Veteran's chronic back strain with degenerative arthritis was manifested by no greater than subjective complaints of low back pain; with mild scoliosis and abnormal gait; but without radiculopathy to the bilateral lower extremities, ankylosis, incapacitating episodes, guarding, appreciable muscle spasms or bowel or bladder incontinence; forward flexion of the thoracolumbar spine not less than 30 degrees, extension of the thoracolumbar spine not less than 10 degrees, bilateral lateral flexion of the thoracolumbar spine not less than 10 degrees, bilateral lateral rotation of the thoracolumbar spine not less than 15 degrees, and combined range of motion of the thoracolumbar spine not less than 90 degrees.

3.  Throughout the period on appeal, the Veteran's degenerative changes of the dorsal spine have been manifested by no greater than kyphosis of the dorsal/thoracic spine without any disablement or functional loss due to pain or other pathology.

4.  Throughout the period on appeal, the impairment caused by radiculopathy involving the lower extremities that has been associated with the Veteran's service-connected low back disability has most closely approximated mild incomplete paralysis of the sciatic nerve on the right and left.


CONCLUSIONS OF LAW

1.  For the period prior to June 30, 2012, the criteria for an evaluation in excess of 10 percent for chronic back strain with degenerative arthritis were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5237 (2012). 

2.  For the period June 30, 2012 forward, the criteria for an evaluation in excess of 40 percent for chronic back strain with degenerative arthritis have not been met.
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5237 (2012). 

3.  Throughout the period on appeal, the criteria for an evaluation in excess of 10 percent for the Veteran's degenerative changes of the dorsal spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5003, 5242 (2012).

4.  Throughout the period on appeal, a rating of 10 percent, but no higher, for right lower radiculopathy extremity is warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2012). 

5.  Throughout the period on appeal, a rating of 10 percent, but no higher, for left lower extremity radiculopathy is warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).
      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

In this case, the Board notes that service connection had already been established and the current appeal arose from claims for increased disability ratings.  By means of a preadjudication letter dated July 2005, the Veteran was informed that he should provide evidence showing that the symptoms of his service-connected disabilities had increased in severity, was notified of the types of evidence, both lay and medical, that could be submitted in support of a claim for an increased rating, was advised of the division of responsibility between himself and VA for obtaining the required evidence, and was asked to provide any information or evidence in his possession that pertained to such claims.  38 U.S.C.A. §5103(a); 38 C.F.R. 
§ 3.159(b).  A subsequent letter, dated March 2006, satisfied the requirements of Dingess/Hartman and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.  An April 2007 Statement of the Case ("SOC") provided the Veteran with the rating criteria under which his claims have been evaluated, and also cured any timing defect with respect to the untimely notice provided in March 2006.  

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, and VA examination reports dated August 2005, February 2007, September 2010, June 2011 (including a June 2011 EMG study requested in the last Board remand), June 2012 and March 2013. Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.

Review of the examination reports shows that the examiners reviewed the complete claims folder, elicited from the Veteran a history of his claimed symptomatology and treatment, performed the requisite physical examinations, including a review of diagnostic test results, and provided findings detailing the results of the examinations.  In this respect, however, the Board acknowledges that the September 2010 examiner did not address the severity of the Veteran's lumbar spine radiculopathy, and the June 2011 examiner noted that an electromyography ("EMG") revealed no definite electrodiagnostic evidence of lumbar spine radiculopathy, but failed to provide an explanation of whether this represented an improvement in the Veteran's condition based on prior abnormal July 2003 EMG findings.  Thereafter, the Veteran was afforded additional joints examinations in June 2012 and March 2013, in which the examiner provided the requisite information.  Accordingly, the Board finds that the examination reports, taken as a whole, are sufficient to adjudicate the claims.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2012).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2012).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2012).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id.

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2012).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2012).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. § 4.40.  Furthermore, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Board notes that the words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2012).

VA regulations provide a General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease as follows:

      For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  
Id., Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  
Id., Note (2); see 38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  68 Fed. Reg. 51,443, Note (2) (Aug. 27, 2003).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, disability is evaluated as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted. 

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

The notes for rating intervertebral disc syndrome under this regulation state as follows:  Note (1): an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, DC 8520.  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

III.  Analysis

The Veteran's chronic back disability has been evaluated under 38 C.F.R. § 4.71a, DC 5237, lumbosacral or cervical strain, under the General Rating Formula for Diseases and Injuries of the Spine.  In this case, his symptomatology has been located chiefly in the lumbosacral spine.  

His degenerative changes of the dorsal spine has been evaluated under 38 C.F.R. § 4.71a, DC 5242, degenerative arthritis of the spine.  This diagnostic code directs the reader to see DC 5003.  Under DC 5003, degenerative arthritis (hypertrophic or osteoarthritis) established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  However, when the limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added, under DC 5003. 

In correspondence received in June 2005, the Veteran requested an increased disability rating for his service-connected cervical, dorsal and lumbar spine disorders.  A May 2012 Board decision denied service connection for the cervical spine disorder.

In August 2005, pursuant to his claim for an increased disability evaluation, the Veteran was afforded a VA compensation and pension examination.  At that time, he complained of chronic lumbar pain that had become progressively worse, but specifically denied any problems with the dorsal spine; he added that he occasionally had pain between the shoulder blades.  He denied incontinence, leg/foot weakness, numbness, flare-ups and spasms.  He endorsed moderate low back stiffness and moderate pain that radiated to the right lower extremity and hip.  It was noted that he had experienced no incapacitating episodes in the previous 12 months.  Upon examination, the dorsal spine was found to be asymptomatic.  The Veteran was found to have an antalgic gait and mild scoliosis.  The range of motion for the thoracolumbar spine indicated forward flexion at zero to 90 degrees, extension at zero to 20 degrees, right lateral flexion at zero to 15 degrees, left lateral flexion at zero to 10 degrees, right lateral rotation at zero to 30 degrees and left lateral rotation at zero to 30 degrees; the combined range of motion was 195 degrees.  A sensory evaluation revealed normal findings for the bilateral lower extremities.  The examiner noted that a September 2003 private lumbar spine magnetic resonance imaging ("MRI") revealed mild degenerative changes of the lumbar spine, small posterior, central and right paracentral disc protrusion with minimal compression of the thecal sac, and right sacroiliac nerve root at L5-S1.  He further noted that a July 2003 EMG indicated moderate to advanced peripheral sensorimotor demyelinative and axonal polyneuropathy and chronic bilateral L5 and S1 radiculopathy with active denervation bilaterally.   The diagnoses were lumbar stenosis secondary to herniated nucleus pulposus with bilateral lower extremity radiculopathy, and degenerative changes of the lumbosacral spine.  The examiner also noted that the Veteran had a diagnosis of degenerative changes of the dorsal spine by history alone, noting that the Veteran denied any disability related to his dorsal spine disability, adding that he had full range of motion and strength in that area.  He further noted that no disability was found on examination of the dorsal spine.

In February 2007, the Veteran was afforded another VA examination, at which time, he reaffirmed the symptomatology he endorsed during the 2005 examination, noting that his low back condition had not changed.  He did, however, note that he was no longer experiencing pain radiating into his lower extremities, adding that he had been receiving pain relief injections to the sacroiliac joint area since 2003 and said the treatment provided pain relief for up to nine months.  Again, he denied pain or limited range of motion in the dorsal spine area.  A nerve examination found numbness, tingling and sharp pain from the knees to the toes secondary to diabetic peripheral neuropathy of the lower extremities bilaterally.  Upon physical examination, the examiner noted there was no evidence of cervical or thoracolumbar spine ankylosis.  Range of motion of the thoracolumbar spine indicated forward flexion at zero to 80 degrees, extension zero to 20 degrees, right lateral flexion zero to 25 degrees, left lateral flexion zero to 20 degrees, and bilateral lateral rotation zero to 30 degrees; the combined range of motion was 205 degrees.  All movements were performed without objective evidence of pain or additional limitation of motion on repetition.  A February 2007 thoracic spine x-ray demonstrated multilevel degenerative thoracic disc disease.  A July 2006 lumbosacral spine x-ray revealed first degree spondylolisthesis at L4-5, rule out osteopenia.  The diagnoses were degenerative changes of the thoracic spine with osteopenia, and first degree spondylolisthesis at L4-5 with osteopenia of the lumbosacral spine.  

In September 2010, the Veteran was afforded another VA examination, at which time, he again denied problems with his dorsal spine.  He did state, however, that his sacroiliac joint injections were now providing pain relief for only six months each time.  He reported low back pain and a lack of strength to do certain activities.  He also reported experiencing flare-ups every six months.  Although the Veteran reporting experiencing lower extremity numbness, as well as foot/leg weakness and unsteadiness, he attributed this peripheral neuropathy to his type II diabetes mellitus.  He also endorsed fatigue, decreased range of motion, stiffness, and pain with radiation to the lateral thighs, right worse than left.  Upon physical examination, the Veteran was found to have a left-tilting pelvis, a slight antalgic gait and a right shoulder higher than the left.  He was also positive for kyphosis and scoliosis, but negative for lordosis.  There was no evidence of cervical or thoracolumbar spine ankylosis.  Range of motion of the thoracolumbar spine indicated forward flexion at zero to 75 degrees, extension zero to 18 degrees, bilateral lateral flexion zero to 24 degrees, right lateral rotation zero to 36 degrees, and left lateral rotation zero to 30 degrees; the combined range of motion was 207 degrees.  There was no objective evidence of pain on motion and no additional limitation of motion with repetition.  There was no limitation of motion of the thoracolumbar spine due to pain, fatigue, weakness or lack of endurance after repetition.  See DeLuca v. Brown, supra.  A sensory examination revealed normal findings for the bilateral upper extremities, but bilateral lower polyneuropathy with decreased pinprick and normal to light touch.  The VA examiner noted that diagnostic test results had been reviewed, including the September 2003 MRI and the July 3003 EMG.  A concurrent thoracic spine x-ray revealed a moderate degree of marginal osteophytes and mild rotation of dextroscoliosis.  A lumbosacral spine x-ray demonstrated a moderate degree of degenerative changes predominantly involving the facet joints.  The diagnoses were a moderate degree of marginal osteophytes and mild rotation of dextroscoliosis of the thoracic spine, and small posterior central and right paracentral disc protrusion at L5-S1 and degenerative arthritis of the lumbar spine with chronic bilateral L5 and S1 radiculopathy.

In June 2011, the Veteran was afforded another VA examination, at which time, the Veteran reported experiencing severe, constant back pain radiating into the lower extremities from the knees to the feet bilaterally.  Upon physical examination, the examiner noted that the findings were the same as during the prior September 2010 examination.  The examiner did note, however, that the Veteran's symptoms concerning erectile dysfunction were most likely due to his age; he added that the peripheral neuropathy was due to the Veteran's type II diabetes mellitus.  Range of motion of the thoracolumbar spine indicated forward flexion at zero to 90 degrees, extension zero to 30 degrees, left lateral flexion zero to 22 degrees, right lateral flexion zero to 30 degrees, and bilateral lateral rotation zero to 30 degrees; the combined range of motion was 232 degrees.  All range of motion movements were performed without objective evidence of pain.  A sensory examination demonstrated bilateral polyneuropathy of the lower extremities, but the examiner noted he was unable to identify a single nerve or group of nerves that was responsible for this.  A thoracic spine x-ray demonstrated a moderate degree of marginal osteophytes and mild rotation of dextroscoliosis.  A lumbosacral spine x-ray revealed a moderate degree of degenerative changes predominantly involving the facet joints.  In reviewing a new June 2011 EMG, the examiner noted that it was consistent with mild polyneuropathy of the lower extremities with demyelination and probably sensory axonal loss, likely secondary to diabetes mellitus; he opined, however, that there was no definite electrodiagnostic evidence of lumbosacral radiculopathy.  

Review of the Veteran's private treatment records show that he was continuing to receive lumbar spine injections for low back pain and radiculopathy through December 2011.  However, in March 2012, he underwent lumbar spine surgery for a diagnosis of severe lumbar stenosis at L4-L5 with grade I spondylolisthesis.  The procedure included a laminectomy at L4 with foraminotomy at L4-L5 bilaterally and segmental spinal fusion.  

As noted above, because the examiner's statement concerning the June 2011 EMG indicated a possible improvement in the Veteran's spinal conditions, in June 30, 2012, the Veteran was afforded another VA examination.  At that time, the Veteran reported that, in March 2012, he had undergone surgical laminectomy of the L4-5 vertebrae bilaterally with fusion and instrumentation for severe lumbar stenosis and spondylolisthesis.  He told the examiner that, although he had right leg radiculopathy before the surgery, the symptoms had now completely resolved.  The examiner also noted that the Veteran had a known diagnosis of type II diabetes mellitus.  The range of motion of the thoracolumbar spine indicated forward flexion at zero to 30 with pain at 30 degrees, extension zero to 10 degrees without pain, bilateral lateral flexion zero to 10 degrees without pain, right lateral rotation zero to 15 degrees without pain, and left lateral rotation zero to 15 degrees with pain at 15 degrees; the combined range of motion was 90 degrees.  The examiner noted that the Veteran's range of motion was somewhat limited because he was obese, but the primary reason was because of his recent lumbar spine surgery.  He further noted that, per instructions from his physician, the Veteran said he was limiting his range of motion movements.  The examiner noted that there was functional loss or impairment of the thoracolumbar spine with less movement than normal after repetition, but no additional limitation of motion.  He further noted that the Veteran did not have a diagnosis of intervertebral disc syndrome of the thoracolumbar spine.  The examiner also demonstrated that the Veteran had symptomatology due to peripheral neuropathy conditions, including constant mild pain in the bilateral lower extremities.  Muscle strength testing was normal without findings of atrophy.  A sensory examination revealed essentially normal findings except in the lower legs/ankle (L4/L5/S1) and in the feet/toes (L5), where it was decreased bilaterally.  There was near to complete numbness at the plantar fasciitis aspect of the bilateral feet, right greater than left.  The examiner also noted that there were abnormal tropic changes of the skin demonstrated by decreased hair and shiny skin on the bilateral legs and feet, and that the Veteran had an abnormal gait.  Phalen's and Tinel's signs were negative and all nerve group testing was normal.

Regarding the June 2011 EMG, the examiner said that it demonstrated mild polyneuropathy of the bilateral lower extremities likely secondary to type II diabetes mellitus.  He further stated that it was his medical opinion that the service-connected thoracolumbar spine disability was not manifested by associated objective neurological abnormalities.  In this respect, he noted that the inconsistent July 2003 and June 2011 EMG examination results were likely due to clinical and testing variability.  His rationale for this was that the Veteran had complaints of back and bilateral lower extremity pain for several years and had received a mixed diagnosis of both polyneuropathy and radiculopathy, but that since his recent surgery in March 2012 was aimed at treating his radiculopathy symptoms, he had experienced great relief of his leg pain.  He further observed that, while the Veteran still demonstrated signs of polyneuropathy on examination, he had no complaints of leg pain.  Therefore, he opined that the radiculopathy and associated nerve pain was a result of his thoracolumbar spine condition, which was addressed in the surgery.  He opined that this disability was not then, and had not previously been a manifestation of neurologic abnormalities, such as polyneuropathy.  

In March 2013, the Veteran was afforded another VA examination by the same examiner who performed the June 2012 examination.  At this time, the Veteran reported that he was now experiencing thoracic spine flare-ups.  Range of motion of the thoracolumbar spine in forward flexion was zero to 55 degrees without pain, extension was zero to 15 degrees with pain at 15 degrees, right lateral flexion was zero to 20 degrees with pain at 20 degrees, left lateral flexion was zero to 25 degrees with pain at 25 degrees, and bilateral lateral rotation was zero to 15 degrees without pain; the combined range of motion was 145 degrees.  There was no additional limitation of motion with repetition, but functional loss, impairment and/or additional limitation of motion after repetition was characterized by less movement than normal, pain with movement and interference with sitting, standing and/or weight-bearing.  The examiner noted that, although the Veteran was no longer experiencing constant pain in the lower extremities, he did report mild intermittent pain in the right lower extremity and mild paresthesias and/or dysesthesias in the bilateral lower extremities.  The examiner indicated that this involved the right sciatic nerve.  There were no other neurological abnormalities noted.  Again, the examiner opined that the Veteran's lumbar spine disorder had associated objective neurological abnormalities, including constant radicular pain of the right lower extremity as a result of his spinal stenosis, but after his lumbar surgery, the radicular pain was relieved.  He further noted that the Veteran continued to have residual weakness of the right lower extremity as a result of the longstanding nerve compression from the lumbar spine condition.  

IV.  Conclusion

A.  Entitlement to a disability rating in excess of 10 percent for chronic back strain with degenerative arthritis prior to June 30, 2012.

Based on a review of the evidence of record, the Board finds that the criteria for a disability evaluation in excess of the current 10 percent rating under DC 5237 for the Veteran's chronic back strain with degenerative arthritis were not met prior to June 30, 2012.  As noted above, during this portion of the period on appeal, the Veteran's disability was manifested by no greater than subjective complaints of  stiffness, objective findings of low back pain and mild radiculopathy to the bilateral lower extremities, scoliosis of the thoracolumbar spine and abnormal gait, without ankylosis, incapacitating episodes, guarding, appreciable muscle spasms or bowel or bladder incontinence, forward flexion of the thoracolumbar spine not less than 75 degrees, extension of the thoracolumbar spine not less than 18 degrees, bilateral lateral flexion of the thoracolumbar spine not less than 10 degrees, bilateral lateral rotation of the thoracolumbar spine not less than 30 degrees, and combined range of motion of the thoracolumbar spine not less than 195 degrees.
The Board further observes that, during this period, there was no evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Moreover, although the Veteran has consistently complained of chronic low back pain throughout the appeal period, it is noted that the General Rating Formula for Diseases and Injuries of the Spine specifically requires the aforementioned criteria, with or without symptoms such as pain (whether or not it radiates), stiffness or aching.  Accordingly, the Veteran's complaints of continuing pain were not enough to warrant an increased disability evaluation under DC 5237 during this portion of the appeals period.  In addition, although the Veteran was diagnosed with mild scoliosis, because there was no probative evidence of muscle spasm or guarding severe enough to result in the abnormal contour, a higher, 20 percent rating is not warranted under any diagnostic code under the General Rating Formula for Diseases and Injuries of the Spine.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's low back disability during this portion of the period on appeal.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, there is no evidence that the Veteran has been diagnosed with any of the following disorders as applicable to the thoracolumbar spine at any time during this portion of the appeal:  vertebral fracture or dislocation, sacroiliac injury or weakness, ankylosing spondylitis, or spinal fusion.  Moreover, although the Veteran was diagnosed with spondylolisthesis and spinal stenosis, two conditions for which he underwent surgery in March 2012, as noted above, the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  Here, because the symptomatology associated with the Veteran's chronic back strain is duplicative or overlapping with the symptoms associated with his spondylolisthesis and spinal stenosis, separate ratings for these disorders is not applicable.  See Esteban v. Brown, supra.

As noted above, however, the Board must also consider whether a separate rating is warranted for any associated neurologic abnormalities.  In this regard, the Board notes that during the June 2012 examination, the examiner, in pertinent part, opined that the radiculopathy and associated nerve pain of the Veteran's bilateral lower extremities (which he characterized as constant and mild) was a result of his thoracolumbar spine condition, which had been addressed in his March 2012 surgery.  However, during that examination, the Veteran specifically reported that since his surgery, he was no longer experiencing the bilateral lower extremity pain.  Thus, under the provisions of DC 8520 as set forth above, for the period prior to June 30, 2012, the Veteran is entitled to a separate 10 percent disability evaluation for mild right lower extremity radiculopathy and a separate 10 percent disability evaluation for mild left lower extremity radiculopathy as neurological manifestations of his service-connected low back disability.  No other neurological impairment related to the Veteran's service-connected low back disorder is shown by the record.  

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca, the Board has considered the Veteran's continuous reports of chronic low back pain.  See DeLuca v. Brown, supra.  In this regard, however, the Board observes that, although the examiners found that the Veteran's lumbosacral spine disability had an effect on his ability to perform physical labor, it would not impact either his occupational or activities of daily living greater than that contemplated by the current ratings.  See Francisco v. Brown, supra.  

In summary, the Board concludes that, for the period prior to June 30, 2012, the Veteran did not meet or nearly approximate the criteria for a rating in excess of 10 percent for the orthopedic manifestations of his service-connected chronic back strain,  but the evidence supports separate ratings for mild, bilateral lower extremity radiculopathy associated with that disorder.

B.  Entitlement to a disability rating in excess of 40 percent for chronic back strain with degenerative arthritis from June 30, 2012 forward.

For the period June 30, 2012 forward, the Board finds that the criteria for a disability evaluation in excess of the current 40 percent rating under DC 5237 for the Veteran's chronic back strain with degenerative arthritis were not met.  As noted above, in a November 2012 rating decision, the AMC increased the disability rating for the Veteran's chronic back strain from 10 percent to 40 percent, effective June 30, 2012, based on the findings during the June 2012 examination.  As previously discussed, during this portion of the period on appeal, the Veteran's disability was manifested by no greater than subjective complaints of low back pain; with mild scoliosis and abnormal gait; but without radiculopathy to the bilateral lower extremities, ankylosis, incapacitating episodes, guarding, appreciable muscle spasms or bowel or bladder incontinence; forward flexion of the thoracolumbar spine not less than 30 degrees, extension of the thoracolumbar spine not less than 10 degrees, bilateral lateral flexion of the thoracolumbar spine not less than 10 degrees, bilateral lateral rotation of the thoracolumbar spine not less than 15 degrees, and combined range of motion of the thoracolumbar spine not less than 90 degrees.

The Board further observes that, during this period, there was no evidence of unfavorable ankylosis of the entire thoracolumbar spine such that a higher, 50 percent rating would be warranted.  Moreover, during a subsequent VA examination in March 2013, approximately one year after his lumbar spine fusion surgery, the Veteran's range of motion of the thoracolumbar spine had increased from a combined range of motion of 90 degrees during the June 2012 examination, to a combined range of motion of 145 degrees, demonstrating some improvement in the condition.  

The Board has also considered whether other diagnostic codes are applicable to the Veteran's low back disability during this portion of the period on appeal.  See Butts v. Brown, supra.  Again, however, there is no evidence that the Veteran has been diagnosed with vertebral fracture or dislocation, sacroiliac injury or weakness, ankylosing spondylitis, or spinal fusion.  In addition, as noted above, although he was previously diagnosed with spondylolisthesis and spinal stenosis, the evidence demonstrates that his March 2012 lumbosacral spinal fusion surgery corrected these conditions.

With regard to the Veteran's bilateral radiculopathy resulting from his chronic back disorder, during the June 2012 VA examination, the Veteran reported that he no longer experienced pain radiating into his lower extremities since his March 2012 spine surgery.  Moreover, during the March 2013 examination, although the Veteran reported experiencing mild intermittent pain in the right lower extremity and mild paresthesias and/or dysesthesias in the bilateral lower extremities, the VA examiner opined only that the Veteran continued to have residual weakness of the right lower extremity as a result of the longstanding nerve compression from the lumbar spine condition and that the spine surgery had alleviated his radiculopathy.  In this regard, although the Board has taken the Veteran's self-reports of symptoms into account, as it appears, based on the examination findings, that any continuing pain or paresthesias associated with his low back disorder do not result in entitlement to a rating higher than 10 percent.  As noted, the rating criteria for peripheral nerves provide that when involvement is wholly sensory the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The radiculopathy in the bilateral lower extremities is shown to be greatly improved after surgery; therefore, the impairment is more closely approximated by the criteria for mild impairment.

In summary, the Board concludes that, for the period June 30, 2012 forward, the Veteran did not meet or nearly approximate the criteria for a rating in excess of 40 percent for his service-connected chronic back strain, or a rating higher than 10 percent for radiculopathy of the right and left lower extremities.  As such, the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application in the instant case.  See generally Gilbert, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
 
C.  Entitlement to a disability rating in excess 10 percent for degenerative changes of the dorsal spine.

Based on a review of the evidence of record, the Board finds that the criteria for a disability evaluation in excess of the current 10 percent rating under DC 5003 for the Veteran's degenerative changes of the dorsal spine have not been met at any time during the current appeal period.  As noted above, throughout the course of the appeal, the Veteran's disability has been manifested by no greater than kyphosis of the thoracic spine without any disablement or functional loss due to pain or other pathology.  As discussed, during the VA examinations, there were no symptoms attributed to the Veteran's dorsal/thoracic spine. In this regard, although kyphosis was diagnosed during the September 2010 VA examination, because there has been no evidence that the Veteran experienced muscle spasm or guarding severe enough to result in kyphosis, a higher, 20 percent rating is not available under any diagnostic code under the General Rating Formula for Diseases and Injuries of the Spine.

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca, the Board has considered the Veteran's reports, during the March 2013 examination, that he was experiencing flare-ups of the thoracic spine.  See DeLuca v. Brown, supra.  In this regard, however, the Board observes that there is no medical evidence showing that the Veteran's dorsal spine disorder has had a significant or in fact, any effect on either his occupational or activities of daily living greater than that contemplated by the current ratings.  See Francisco v. Brown, supra.  

In addition, although the Board has considered whether any other diagnostic code is applicable to the Veteran's dorsal spine disorder, it has found none.  See Butts v. Brown, supra.

In summary, the Board concludes that for the entirety of the period on appeal, the Veteran did not meet or nearly approximate the criteria for a rating in excess of 10 percent for his service-connected degenerative changes of the dorsal spine.  As such, the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, supra.  

In evaluating the Veteran's claims, the Board has also considered whether he is entitled to a greater level of compensation on an extra-schedular basis during any portion of the period on appeal.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to VA regulations, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

Throughout the period on appeal, the Veteran has complained of chronic pain in the lumbar area of the spine, but has reported little to no symptomatology associated with his dorsal spine disorder.  Therefore the 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237 for the dorsal spine more than contemplates the Veteran for this disorder.  The impairment in the lumbar spine is manifested by pain, limitation of motion, and mild radiculopathy to the lower extremities, which is contemplated by the 10 and 40 percent ratings assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5237; and the 10 percent ratings assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Accordingly, the Board concludes that neither the Veteran's service-connected chronic back strain, nor his degenerative changes of the dorsal spine, are so unusual or exceptional in nature as to render the assigned schedular ratings inadequate.  There is no evidence that either of his disabilities has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  The Veteran's disabilities have been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational impairment caused by his disability.  Higher ratings are available for greater levels of disability and increased symptoms.  Therefore, referral for assignment of an extra-schedular evaluation in this case for either disorder is not for application.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Furthermore, the Veteran has reported working full-time throughout the course of the appeal.  As such, while he has claimed that his physical limitations make gainful employment difficult, consideration of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability ("TDIU") is not warranted, as the Veteran is currently employed.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).
  
Finally, in addition to the medical evidence, the Board has also carefully reviewed and considered the Veteran's statements regarding the severity of his lumbosacral and dorsal spine conditions.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severe than the assigned disability ratings reflect.  Medical evidence is generally required to address questions requiring medical expertise.  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.


ORDER

For the period prior to June 30, 2012, entitlement to a disability rating in excess of 10 percent for chronic back strain is denied.

For the period June 30, 2012 forward, entitlement to a disability rating in excess of 40 percent for chronic back strain is denied.

A separate 10 percent rating, but not higher, for radiculopathy of the right lower extremity, associated with chronic back strain, is granted for the entire appeals period, subject to the criteria applicable to the payment of monetary benefits.

A separate 10 percent rating, but not higher, for radiculopathy of the left lower extremity, associated with chronic back strain, is granted for the entire appeals period, subject to the criteria applicable to the payment of monetary benefits.

A disability rating in excess of 10 percent for degenerative changes of the dorsal spine is denied.  




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


